Wallace, J.
It seems quite plain in this case that the complainant is not a licensee of the defendant; but that the instrument by which the defendant transferred to him the sole and exclusive right to make, use, and sell the subject of- the patent throughout the United' States is to be treated as an assignment. Even if the instrument did not vest the complainant with the legal title of the patent, it enables him to maintain a suit in his own name against the patentee for an infringement. Littlefield, v. Perry, 21 Wall. 205; Gayler v. Wilder, 10 How. 477. The bill isin the ordinary formlOf one-brought by the owner of á patent against an infringer for an injunction and an accounting. The case which it makes differs from ordinary actions for infringement only in the fact that the defendant is the person to whom the patent was originally granted. The bill, therefore, presents a controversy, of which this court has jurisdiction, and, even though one issue which may be raised in the case is whether'the grant is still in force, that circumstance does notpervent the controversy from being one arising under the laws of the United States. But, although the complainant may have failed to comply with some-of the terms of the agreement by which his interest in the patent was acquired, his failure to perform them does not work a forfeiture of the. grant, and the only remedy of the defendant is an action for damages for. breach of contract. Hartshorn v. Day, 19 How. 211; Mackaye v. Mallory, 12 Fed. Rep. 328. If the complainant has refused to comply with the ednditions of the contract on his part, and without sufficient reason insists upon ignoring them, the court should not assist him by a preliminary injunction in enforcing rights which at a final hearing it may be constrained to protect. A party cannot ask the court for any extraordinary assistance preliminary to a final decree, if he does not come into court proposing to deal fairly with his opponent.
*793The only question in the case is whether the complainant should be denied a preliminary injunction because he has violated the agreement under which he acquired the exclusive right to the monopoly of the patent. As this question has not been argued, counsel will be heard upon it at the time to which the motion was continued.